DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Preliminary Amendment filed on 11/03/2020.
Claims 1-40 are pending. Claim 1-20 have been cancelled. Claim 21 -40 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21, 22, 23, 24, 25, 26, 30, 31, 32, 33, 34, 35  are rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Giroux et al. (US 9471307 B1, hereinafter Giroux)
Regarding Claim 21, Paltashev teaches an apparatus (Paltashev, Paragraph [0033], FIG. 1 is a diagram of an hardware model) comprising:
a plurality of [[ shared ]] resources comprising: a plurality of programmable processing cores configured to process graphics primitives and corresponding data (Paltashev, Paragraph [0018], [0021], “a primitive object may be processed in the data flow model which may contain a number of sets of primitives' associated numerical and control data”; Paragraph [0046], “FIG. 1, which may be configured to comprise a command stream processor”; “In a multiprocessor configuration, thread scheduling may be accomplished according to load sharing techniques. Load sharing may call for the load being distributed evenly across the various microprocessors in the pool); and
a plurality of fixed-function hardware units, wherein the shared resources are allocated to implement a configurable number of virtual pipelines (Paltashev, Paragraph [0027], [0069], “For graphics processing applications, the features described above have historically included fixed function and programmable hardware based pipeline solutions”; All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table)
wherein the virtual pipelines are to concurrently execute commands that are fed to
each virtual pipeline, (Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
wherein each virtual pipeline includes a configurable number of [[ shared ]] resources, and wherein each virtual pipeline is mapped to memory hierarchy resources of the apparatus. (Paltashev, Paragraph [0013], [0017], [0026], A reorder buffer may be configured as a content addressable memory (CAM) where the tag is used for a data search; The second configuration is dynamic assignment, as similarly described above, which calls for tasks being assigned to any processor from the pool depending upon available resources” “Pipeline lazy evaluation schemes track these dependencies and use them to compute the value stored inside an object on demand” “a composite object may be created containing several vertices, fragments, or primitives to process in SIMD mode”), and 
Paltashev does not explicitly disclose shared  [[ resources ]] [[ wherein each virtual pipeline includes a configurable number of ]] shared [[ resources, and wherein each virtual pipeline is mapped to memory hierarchy resources of the apparatus.]] 
However, Giroux teaches a plurality of shared resources (Giroux, Column 3, Line 28-31, particular functional unit may comprise a shared resource that can have instructions), wherein each virtual pipeline includes a configurable number of shared resources (Giroux, Column 4, Line 6-16, the functional units are a shared resource, the compiler can simply order each of the four instructions for the second functional unit 164 consecutively and the scheduler 155 can issue the four instructions to the second functional unit . The instructions are stored temporarily in the queue 166 and the second functional unit 164 processes the instructions in the order received from the scheduler 155 as the pipeline in the second functional unit 164 becomes available; it is noted the shared resource is defined based on the demand of the pipeline through functional unit), and wherein each virtual pipeline is mapped to memory hierarchy resources of the apparatus (Giroux, Column 2, Line 1-5, Column 5, Line 62-63; FIG. 4 illustrates a plurality of decoupled pipelines implemented within the PPU of FIG. 2; the PPU 200 implements a multilevel memory hierarchy).


Regarding Claim 22, the combination of Paltashev and Giroux teaches the invention in Claim 21.
The combination further teaches [[ a configurable number of ]] queues for storing packets that include commands for execution by corresponding virtual pipelines 
command processor configured to schedule and dispatch commands to [[ a configurable number of ]] queues (Paltashev, Fig. 8-9, Multiple Queue Entity mapping to Element Block Queue Cache, Pixel Packet, Paragraph [0079], “execution block's queue and cache controller 51 allocates memory resource for  one or more logical frames of the entity in cache memory 88” ; [0095], “stage 4 may be concluded with pixel packet data stored in cache memory 88”; [0097], “In FIG. 10, a draw command may be received at step 104 in the global spreader 12, which causes the global spreader 12 to check the triangle input packet.  If the triangle input packet contains indices, step 106 may be executed in global spreader 12 such that the vertex table 43 is accessed in regard to the triangle packet received”),
wherein the [[ configurable number of ]] queues are configured to store packets comprising the commands (Paltashev, Paragraph [0015], [0017], [0029], “a parallel graphics' processor that processes graphics data packets in a logical pipeline, including” “the multiprocessor pool may have special dispatch cues where tasks and threads are waiting for assignment and execution, as well as for I/O event completion”; “real-time scheduling processors use processor assignment to task in threads”).
Paltashev does not expressly disclose but Giroux teaches a configurable number of queues (Giroux, Fig. 4,Column 3, Line 11-13, “the compiler can implement a state machine, when a particular instruction for a given resource (i.e., functional unit) is included in the program”; Column 8, Line 10-23, “The PPU 200 described above may be configured to perform highly parallel computations” “FIG. 4, the scheduler 310 may be coupled, indirectly, to four functional units 460(0), 460(1), 460(2), and 460(3) through four corresponding queues 465(0), 465(1), 465(2), and 465(3)”)
    PNG
    media_image1.png
    857
    812
    media_image1.png
    Greyscale

Giroux and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Giroux provided multiple queues for graphic pipeline process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple queues of pipelines in the virtual pipeline process taught by Giroux into modified invention of Paltashev and Grossman such that during the processing of pipeline graphic data, system will be able to provide multiple queues when processing data using virtual pipeline. The motivation for doing that is to perform a highly parallel computing which will be much faster than conventional CPU processing which is discussed by Giroux in Column 8, Line 11-15.

Regarding Claim 23, the combination of Paltashev and Giroux teaches the invention in Claim 22.
The combination further teaches an application driver configured to allocate memory for the queues (Paltashev, Paragraph [0079], the execution block's queue and cache controller 51 <read on application driver> allocates memory resource for one or more logical frames of the entity in cache memory 88).

Regarding Claim 24, the combination of Paltashev and Giroux teaches the invention in Claim 23.
The combination further teaches wherein the command processor is further configured to activate the queues and synchronize applications based on priority and detected activity information (Paltashev, Paragraph [0017], [0076], [0088],  The second configuration is dynamic assignment, as similarly described above, which calls for tasks being assigned to any processor from the pool depending upon available resources and task priority. The logic rename table has one or more controllers providing activity and updates to the table. the queue and cache controller's stage parser 82 may direct the transformed geometry and raw attributes to be transferred so that the attribute transform and lightening shader operation may be performed. The resulting data may be stored again in cache memory).

Regarding Claim 25, the combination of Paltashev and Giroux teaches the invention in Claim 24.
(Paltashev, Fig. 2, “Non-Blocking Multichannel I/O Control) 
configured to allocate the plurality of [[ shared ]] resources to the configurable number of virtual pipelines (Paltashev, Paragraph [0015], [0049], “real-time scheduling processors use processor assignment to task in threads (resource allocation).”; The local scoreboard comprises a queue and cache controller with a stage parser that operates to push entities from stage to stage through the processing pipeline as well as physical memory allocation for upgraded status entities throughout the execution of various processes).
Paltashev does not explicitly disclose shared  [[ resources ]] .However, Giroux teaches a plurality of shared resources (Giroux, Column 3, Line 28-31, particular functional unit may comprise a shared resource that can have instructions).
As explained in rejection of claim 21, the obviousness for combining of shared resources of Giroux into Paltashev is provided above.

Regarding Claim 26, the combination of Paltashev and Giroux teaches the invention in Claim 25.
The combination further teaches wherein the control unit is configured to modify the configurable number of virtual pipelines that are implemented using the [[ shared ]] resources (Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
and to modify [[ the configurable number of ]] queues for storing packets comprising commands for execution by the modified configurable number of virtual pipelines (Paltashev, Fig. 8-9, Multiple Queue Entity mapping to Element Block Queue Cache, Pixel Packet, Paragraph [0079], “execution block's queue and cache controller 51 allocates memory resource for  one or more logical frames of the entity in cache memory 88” ; [0095], “stage 4 may be concluded with pixel packet data stored in cache memory 88”; [0097], “In FIG. 10, a draw command may be received at step 104 in the global spreader 12, which causes the global spreader 12 to check the triangle input packet.  If the triangle input packet contains indices, step 106 may be executed in global spreader 12 such that the vertex table 43 is accessed in regard to the triangle packet received”; Fig. 3, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline, where each part processes a specific type of graphics data object and executes threads containing several microthreads”).
Paltashev does not expressly disclose but Giroux teaches a plurality of shared resources (Giroux, Column 3, Line 28-31, particular functional unit may comprise a shared resource that can have instructions).
the configurable number of queues (Giroux, Fig. 4,Column 3, Line 11-13, “the compiler can implement a state machine, when a particular instruction for a given resource (i.e., functional unit) is included in the program”; Column 8, Line 10-23, “The PPU 200 described above may be configured to perform highly parallel computations” “FIG. 4, the scheduler 310 may be coupled, indirectly, to four functional units 460(0), 460(1), 460(2), and 460(3) through four corresponding queues 465(0), 465(1), 465(2), and 465(3)”)
As explained in rejection of claim 22, the obviousness for combining of configurable number of queues of Giroux into Paltashev is provided above. 

Regarding Claim 30, it recites limitations similar in scope to the limitations of Claim 21 but as a method and the combination of Paltashev and Giroux teaches all the limitations as of Claim 21. Therefore is rejected under the same rationale.

Regarding Claim 31, the combination of Paltashev and Giroux teaches the invention in Claim 30.
The combination further teaches dispatching the commands to the configurable number of queues for execution by virtual pipelines associated with the configurable number of queues (Paltashev, Paragraph [0015], [0017], “the multiprocessor pool may have special dispatch cues where tasks and threads are waiting for assignment and execution, as well as for I/O event completion”; “real-time scheduling processors use processor assignment to task in threads”).

Regarding Claim 32, the combination of Paltashev and Giroux teaches the invention in Claim 31.
The combination further teaches activating the queues and synchronizing applications based on priority and detected activity information (Paltashev, Paragraph [0017], [0076], [0088],  The second configuration is dynamic assignment, as similarly described above, which calls for tasks being assigned to any processor from the pool depending upon available resources and task priority. The logic rename table has one or more controllers providing activity and updates to the table. the queue and cache controller's stage parser 82 may direct the transformed geometry and raw attributes to be transferred so that the attribute transform and lightening shader operation may be performed. The resulting data may be stored again in cache memory).

Regarding Claim 33, the combination of Paltashev, Giroux teaches the invention in Claim 32.
The combination further teaches mapping the configurable number of pipeline stages to the memory hierarchy (Paltashev, Fig. 8, Paragraph [0021], “a fragment object may be part of the data flow model which may contain several sets of pixel associated numerical and control data”; Paragraph [0043], “This concept may be extended to threads and microthreads that are fragments of code to be executed on graphics data objects”; Paragraph [0026], “a composite object may be created containing several vertices, fragments <read on pipeline stages>, or primitives to process in SIMD mode”; it is noted in Fig. 8, Multiple Pixel Entity ID mapped to multiple Block Cache Memory;),

Regarding Claim 34, the combination of Paltashev and Giroux teaches the invention in Claim 32.
 (Paltashev, Paragraph [0015], “real-time scheduling processors use rocessor assignment to task in threads (resource allocation).”; Paragraph [0052], “using the status information of the execution blocks and data received from the fixed function units 21.  In interaction with the execution blocks' local queue-cache controller 51, as shown in FIG. 4, the global spreader 12 creates new entities to push into a logical pipeline”).

Regarding Claim 35, the combination of Paltashev, Grossman and Giroux teaches the invention in Claim 34.
The combination further teaches modifying [[ the configurable number of]] queues for storing packets including commands for execution by the modified configurable number of pipelines (Paltashev, Fig. 8-9, Multiple Queue Entity mapping to Element Block Queue Cache, Pixel Packet, Paragraph [0079], “execution block's queue and cache controller 51 allocates memory resource for  one or more logical frames of the entity in cache memory 88” ; [0095], “stage 4 may be concluded with pixel packet data stored in cache memory 88”; [0097], “In FIG. 10, a draw command may be received at step 104 in the global spreader 12, which causes the global spreader 12 to check the triangle input packet.  If the triangle input packet contains indices, step 106 may be executed in global spreader 12 such that the vertex table 43 is accessed in regard to the triangle packet received”; Fig. 3, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline, where each part processes a specific type of graphics data object and executes threads containing several microthreads”).
The combination does not expressly disclose but Giroux teaches the configurable number of queues (Giroux, Fig. 4,Column 3, Line 11-13, “the compiler can implement a state machine, when a particular instruction for a given resource (i.e., functional unit) is included in the program”; Column 8, Line 10-23, “The PPU 200 described above may be configured to perform highly parallel computations” “FIG. 4, the scheduler 310 may be coupled, indirectly, to four functional units 460(0), 460(1), 460(2), and 460(3) through four corresponding queues 465(0), 465(1), 465(2), and 465(3)”)
Giroux and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Giroux provided multiple queues for graphic pipeline process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple queues of pipelines in the virtual pipeline process taught by Giroux into modified invention of Paltashev and Grossman such that during the processing of pipeline graphic data, system will be able to provide multiple queues when processing data using virtual pipeline. The motivation for doing that is to perform a highly parallel computing which will be much faster than conventional CPU processing which is discussed by Giroux in Column 8, Line 11-15

Claim 27, 28, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Giroux et al. (US 9471307 B1, hereinafter Giroux) As applied to Claim 26 above, and further in view of Finnila (US 20170323416 A1)

Regarding Claim 27, the combination of Paltashev and Giroux teaches the invention in Claim 26.
The combination further teaches wherein each virtual pipeline comprises a [[ configurable ]] number of virtual pipe stages configured to execute commands using the shared resources (Paltashev, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline”; “microthreads that are fragments <read on virtual pipe stages> of code to be executed on graphics data objects”; [0030], “The parallel graphics processor disclosed below has a spreader that is coupled to a plurality of execution blocks, which execute instructions”; [0046], “Fixed function hardware and cache unit 21 (hereinafter "fixed function unit 21") includes dedicated graphics resources for implementing the fixed function”; [0052], “using the status information of the execution blocks and data received from the fixed function units 21.  In interaction with the execution blocks' local queue-cache controller 51, as shown in FIG. 4, the global spreader 12 creates new entities to push into a logical pipeline”) 
The combination does not expressly disclose but Finnila teaches the control unit is configured to modify the configurable number of virtual pipe stages (Finnila, Paragraph [0025], [0030], “The number of pipes and the number of fragments read on virtual pipe stages> is highly variable.” “some portions of the image may be processed with lower processing power consumption as one example. The third pipe 54 illustrates a computational heavy pipe dedicated for special purposes involving higher resolution or image quality. While processing fragment B, the processing becomes scalable by changing the fragment size in the associated pipes”)
Finnila and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Finnila provided a way of using scalable number of fragments when dealing with the image data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scalable number of fragments taught by Finnila into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able dynamically adjust the number of fragments to use. The motivation for doing that is system will be able to dynamically control the power consumption, resolution or performance for processing particular fragment of data which is discussed by Finnila in Paragraph [0025].

Regarding Claim 28, the combination of Paltashev, Giroux and Finnila teaches the invention in Claim 27.
The combination further teaches wherein the control unit is configured to modify at least one of [[ the configurable number of virtual pipelines, the configurable number of (Finnila, Paragraph [0025], “The number of pipes and the number of fragments is highly variable”, Paragraph [0027], “user selection or other input may be required to determine fragment <read on pipe stages> location and content as indicated at block 38”).
Finnila and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Finnila provided a way of allow user to modify scalable number of fragments when dealing with the image data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user control scalable number of fragments taught by Finnila into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able provide user to dynamically adjust the number of fragments to use. 
Regarding Claim 36, the combination of Paltashev and Giroux teaches the invention in Claim 30.
The combination further teaches configured to execute commands using resources of the plurality of programmable processing cores and the plurality of fixed-function hardware units (Paltashev, Paragraph [0015], “real-time scheduling processors use rocessor assignment to task in threads (resource allocation).”; Paragraph [0052], “using the status information of the execution blocks and data received from the fixed function units 21.  In interaction with the execution blocks' local queue-cache controller 51, as shown in FIG. 4, the global spreader 12 creates new entities to push into a logical pipeline”).
The combination does not expressly disclose but Finnila teaches modifying the configurable number of virtual pipe stages (Finnila, Paragraph [0025], [0030], “The number of pipes and the number of fragments read on virtual pipe stages> is highly variable.” “some portions of the image may be processed with lower processing power consumption as one example. The third pipe 54 illustrates a computational heavy pipe dedicated for special purposes involving higher resolution or image quality. While processing fragment B, the processing becomes scalable by changing the fragment size in the associated pipes”)
Finnila and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Finnila provided a way of using scalable number of fragments when dealing with the image data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scalable number of fragments taught by Finnila into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able dynamically adjust the number of fragments to use. The motivation for doing that is system will be able to dynamically control the power consumption, resolution or performance for processing particular fragment of data which is discussed by Finnila in Paragraph [0025].

Regarding Claim 37, the combination of Paltashev, Giroux and Finnila teaches the invention in Claim 36.
The combination does not expressly disclose but Finnila teaches modifying [[ at least one of the configurable number of pipelines or ]] the configurable number of pipeline stages in response to user input (Finnila, Paragraph [0025], “The number of pipes and the number of fragments is highly variable”, Paragraph [0027], “user selection or other input may be required to determine fragment location and content as indicated at block 38”).
Finnila and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Finnila provided a way of allow user to modify scalable number of fragments when dealing with the image data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user control scalable number of fragments taught by Finnila into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able provide user to dynamically adjust the number of fragments to use. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Giroux et al. (US 9471307 B1, hereinafter Giroux) and Finnila (US 20170323416 A1) As applied to Claim 27 above, and further in view of Patel et al. (US 20050243094 A1, hereinafter Patel)

Regarding Claim 29, the combination of Paltashev, Giroux and Finnila teaches the invention in Claim 27.
The combination does not expressly disclose but Patel teaches wherein the control unit is configured to instantiate an emulation of at least one of the plurality of fixed-function hardware units on at least one of the programmable processing cores (Patel, Paragraph [0021], “Both fixed function and programmable vertex shaders usually function in those ways during that stage in the pipeline. If an application has more information to be processed in these areas, there will be a bottleneck in the vertex shader”; [0083], “hardware itself is fixed, and thus there are times when the pixel shader or vertex shader remain idle, for instance, when the computations involve heavy matrix manipulation and the vertex shader is unable to compute such values fast enough. Thus, the pipeline may have bottlenecks due to excessive processing”)
in response to detection of a bottleneck in the at least one of the plurality of fixed-function hardware units (Patel, [0105], “the geometry shader of the invention may also be used to generate new geometry in a more general and programmable manner, as differentiated from a tesselator-which is fixed function”),
and wherein the control unit is configured to reconfigure virtual pipelines that utilize the at least one of the plurality of fixed-function hardware units to use the at least one emulated fixed-function hardware unit. (Patel, [0026], “it would be desirable to be able to dynamically reconfigure the cores of a graphics subsystem so that the core processing of the data is automatically tailored to the task being requested to be performed”; [0049], “The common shader core allows simplified optimization as identical hardware units for the different shaders provide load balancing by reconfiguring, or disabling a shader as part of the pipeline when it is not needed”).
Patel and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Patel provided a way of dynamically reconfigure pipeline based on bottleneck detected during pipeline data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate dynamically reconfigure pipeline taught by Patel into modified invention of Paltashev such that during the processing of pipeline graphic data, when bottleneck has been detected system will be able to dynamically reconfigure the pipeline processing and improve the performance based on the hardware configuration.

Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Giroux et al. (US 9471307 B1, hereinafter Giroux) as applied to Claim 30 above and further in view of Patel et al. (US 20050243094 A1, hereinafter Patel)

Regarding Claim 38, the combination of Paltashev and Giroux teaches the invention in Claim 30.
The combination does not expressly disclose but Patel teaches instantiating an emulation of at least one of the plurality of fixed-function hardware units on at least one  (Patel, Paragraph [0021], “Both fixed function and programmable vertex shaders usually function in those ways during that stage in the pipeline. If an application has more information to be processed in these areas, there will be a bottleneck in the vertex shader”; [0083], “hardware itself is fixed, and thus there are times when the pixel shader or vertex shader remain idle, for instance, when the computations involve heavy matrix manipulation and the vertex shader is unable to compute such values fast enough. Thus, the pipeline may have bottlenecks due to excessive processing”)
in response to detection of a bottleneck in the at least one of the plurality of fixed-function hardware units (Patel, [0105], “the geometry shader of the invention may also be used to generate new geometry in a more general and programmable manner, as differentiated from a tesselator-which is fixed function”);
and reconfiguring at least one of the virtual pipelines that utilizes the at least one of the plurality of fixed-function hardware units to use the at least one emulated fixedfunction hardware unit (Patel, [0026], “it would be desirable to be able to dynamically reconfigure the cores of a graphics subsystem so that the core processing of the data is automatically tailored to the task being requested to be performed”; [0049], “The common shader core allows simplified optimization as identical hardware units for the different shaders provide load balancing by reconfiguring, or disabling a shader as part of the pipeline when it is not needed”).
Patel and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Finnila (US 20170323416 Al)

Regarding Claim 39, Paltashev teaches a method comprising: allocating memory for storing packets including commands (Paltashev, Paragraph [0095], Operation concluded with pixel packet data stored in cache memory); concurrently executing commands on a first number of virtual pipelines that are implemented using resources of a plurality of programmable processing cores  (Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
(Paltashev, Paragraph [0027], “For graphics processing applications, the features described above have historically included fixed function and programmable hardware based pipeline solutions”)
 [[ reconfiguring the virtual pipelines such that a second number of virtual pipelines, different than the first number, are implemented ]] using the resources of the plurality of programmable processing cores and the plurality of fixed function hardware units (Paltashev, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline”; “microthreads that are fragments of code to be executed on graphics data objects”; [0030], “The parallel graphics processor disclosed below has a spreader that is coupled to a plurality of execution blocks, which execute instructions”; [0046], “Fixed function hardware and cache unit 21 (hereinafter "fixed function unit 21") includes dedicated graphics resources for implementing the fixed function”); and concurrently executing commands on the [[ second ]] number of virtual pipelines subsequent [[ to the reconfiguration ]] Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
But Paltashev does not expressly disclose but Finnila teaches reconfiguring the virtual pipelines such that a second number of virtual pipelines, different than the first number (Finnila, Paragraph [0025], [0030], “The number of pipes and the number of fragments is highly variable.” “some portions of the image may be processed with lower processing power consumption as one example. The third pipe 54 illustrates a computational heavy pipe dedicated for special purposes involving higher resolution or image quality. While processing fragment B, the processing becomes scalable by changing the fragment size in the associated pipes”)
Finnila and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way process graphic primitives using concurrently virtual pipeline process. Finnila provided a way of using scalable number of pipelines when dealing with the image data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scalable number of pipelines taught by Finnila into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able dynamically adjust the number of pipeline to use. The motivation for doing that is system will be able to dynamically control the power consumption, resolution or performance for processing particular data which is discussed by Finnila in Paragraph [0025].

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Finnila (US 20170323416 Al) as applied to Claim 39 above and Patel et al. (US 20050243094 A1, hereinafter Patel).

Regarding Claim 40, the combination of Paltashev and Finnila teaches the invention in Claim 39.
 (Patel, Paragraph [0021], “Both fixed function and programmable vertex shaders usually function in those ways during that stage in the pipeline. If an application has more information to be processed in these areas, there will be a bottleneck in the vertex shader”; [0083], “hardware itself is fixed, and thus there are times when the pixel shader or vertex shader remain idle, for instance, when the computations involve heavy matrix manipulation and the vertex shader is unable to compute such values fast enough. Thus, the pipeline may have bottlenecks due to excessive processing”)
in response to detection of a bottleneck in the at least one of the plurality of fixed-function hardware units (Patel, [0105], “the geometry shader of the invention may also be used to generate new geometry in a more general and programmable manner, as differentiated from a tesselator-which is fixed function”); and
reconfiguring at least one of the virtual pipelines that utilizes the at least one of the plurality of fixed-function hardware units to use the at least one emulated fixed-function hardware unit (Patel, [0026], “it would be desirable to be able to dynamically reconfigure the cores of a graphics subsystem so that the core processing of the data is automatically tailored to the task being requested to be performed”; [0049], “The common shader core allows simplified optimization as identical hardware units for the different shaders provide load balancing by reconfiguring, or disabling a shader as part of the pipeline when it is not needed”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160299693 A1	Native storage quality of service for virtual machines
US 20150163324 A1	Approach to adaptive allocation of shared resources in computer systems
US 20100293353 A1	Task queuing in a network communications processor architecture

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619